Citation Nr: 1137033	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-35 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for service-connected degenerative disc disease at L5 - S1.  

2.  Entitlement to an evaluation in excess of 30 percent for service-connected residuals of a left total knee replacement.  

3.  Entitlement to service connection for a right knee condition, to include as secondary to service-connected residuals of a left total knee replacement.  

4.  Entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 28 to June 9, 1954.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from September 2003, April 2010 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran originally filed a claim of entitlement to service connection for a low back condition in April 2003.  That claim was denied by the RO in the September 2003 rating decision.  The Veteran expressed disagreement with that decision and perfected an appeal as to that issue.  In January 2007, the Board, inter alia, remanded the Veteran's low back claim for further evidentiary development.  After the requested development was completed, the Veteran's low back claim was returned to the Board.  In a November 2007 decision, the Board granted service connection for the Veteran's low back condition, and the award was effectuated in a December 2007 rating decision by the RO; a 20 percent evaluation was assigned, effective April 23, 2003.  The Veteran subsequently expressed disagreement with the assigned evaluation and perfected an appeal to the Board.  

A hearing was held on June 21, 2011, in St. Petersburg, Florida, before the undersigned, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

After the hearing, evidence was associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran had clearly raised the matter of unemployability during the pendency of his left knee and low back claims.  See statements from the Veteran dated in June 2003 and June 2009.  Therefore, the issue is raised by the record, and as such, is properly before the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board concludes that the Veteran's low back claim must be remanded so that the RO/AMC may afford him a VA examination.  

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, the Veteran was afforded VA examinations in June 2007 and June 2009 in connection with his claim for an increased evaluation for his service-connected low back disability.  However, the evidence of record reflects that this disability has worsened since the most recent VA examination in June 2009.  Specifically, MRI reports dated in September 2009 and April 2011 reflect degenerative disc disease at all levels of the Veteran's spine that have worsened since the most recent VA examination in June 2009.  See VA MRI reports dated in September 2009 and April 2011.  Further, the Veteran testified at the June 2011 hearing that he has experienced incapacitating episodes and numbness in his lower extremities since the June 2009 VA examination when he denied such, and flexion of the lumbosacral spine is more restricted than it was at the time of the June 2009 VA examination.  See the June 2011 hearing transcript at pages 3 - 5 and 8.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board is of the opinion that an additional VA examination is in order in this case for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected low back disability.

Concerning the Veteran's knee claims, the Board concludes that these issues must be remanded for issuance of a statement of the case (SOC) as per the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999).  

In a February 2010 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a right knee condition on a direct basis only.  After the Veteran asserted that his right knee condition was secondary to his service-connected residuals of a total left knee replacement and the submission of additional medical evidence, the RO denied the Veteran's right knee claim, on a direct and secondary basis, in an April 2010 rating decision.  In statements from the Veteran dated in June 2010, July 2010 and September 2010, he specifically expressed disagreement with the RO's denial of his right knee claim  See the Veteran's statements dated in June 2010, July 2010 and September 2010.  

Concerning the Veteran's claim for an increased evaluation for his service-connected residuals of a left knee replacement, the RO denied this claim in an October 2010 rating decision.  The Veteran expressed disagreement with this decision in a statement dated in November 2010.  

The filing of these notices of disagreement (NOD's) places the claims in appellate status.  Therefore, the failure to issue a SOC in such circumstances renders the claims procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2010); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of remanding these issues is to give the RO/AMC an opportunity to cure this defect.  Thereafter, the RO should return the claims file to the Board only if the Veteran perfects his appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 (substantive appeal), the Board is not required, and in fact, has no authority, to decide the claim).

Accordingly, the Board concludes that the Veteran's knee claims must be remanded so that he may be provided an SOC which address these issues.  

As described above, the Veteran raised the matter of entitlement to TDIU during the pendency of his claim for an increased evaluation for his low back and left knee.  See statements from the Veteran dated in June 2003 and June 2009.  As such, the Board has jurisdiction of the TDIU claim.  See Rice, supra.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  It is the established policy of the VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In determining whether the Veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.

In this case, the Veteran has not been notified of the criteria necessary to establish a claim for TDIU under 38 C.F.R. § 4.16(a) or (b) as per the Veterans Claims Assistance Act of 2000 (the VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon remand, the RO/AMC must provide the Veteran with a letter satisfying the duty to notify provisions with respect to the claim of entitlement to TDIU.  

Further, as noted above, a claim for TDIU must consider the Veteran's educational and occupational history.  It appears that the Veteran retired from his occupation as an electrician in 1996.  See e.g., the June 2009 VA examination report.  The Board notes that the RO failed to provide the Veteran a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability) for him to complete.  Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  The Board concludes that, upon remand, the Veteran must be provided with a VA Form 21-8940 for him to complete and return to the RO/AMC.  

After the Veteran has completed the VA Form 21-8940, the RO/AMC must complete any additional development which flows from the information provided by the Veteran or obtained by the RO/AMC, to include scheduling the Veteran for an appropriate VA examination and or referring the Veteran's TDIU claim to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for appropriate action as per 4.16(b).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should issue a statement of the case addressing the issues of (1) entitlement to an evaluation in excess of 30 percent for residuals of a total left knee replacement and (2) entitlement to service connection for a right knee condition, to include as secondary to service-connected residuals of a total left knee replacement.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The RO/AMC should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the statement of the case unless he perfects his appeal.  

2.  The RO/AMC must provide the Veteran with a letter satisfying the duty to notify provisions with respect to the claim of entitlement to TDIU.

3.  The RO/AMC must send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO/AMC.

4.  The RO/AMC must complete any additional evidentiary development necessary to adjudicate a claim for TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.  

5.  The RO/AMC must also contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO/AMC must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO/AMC.  If, after making reasonable efforts to obtain named records the RO/AMC is unable to secure same, the RO/AMC must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

6.  Thereafter, the Veteran should be afforded an orthopedic and neurological VA examination for the purpose of determining the nature and extent of his service-connected lumbar spine disability.  The Veteran's VA claims file, including a copy of this Remand, must be made available to and reviewed by the examiner.  All indicated studies, including x-rays, MRI testing and range of motion testing of the low back, in degrees, should be performed.

In reporting the results of the range of motion testing, the examiner should specifically identify any excursion of motion accompanied by pain.  The examiner should identify any objective evidence of pain and provide an assessment of the degree of severity of any pain.

The examiner should comment on whether the Veteran experiences unfavorable ankylosis of the entire spine or unfavorable ankylosis of the entire thoracolumbar spine.

The examiner should also report the number of incapacitating episodes that the Veteran has experienced as well as their duration in the past twelve months.  (NOTE:  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician).

The extent of any incoordination, weakened movement, and excess fatigability on use should be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss of the low back.

The examiner should also express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The examiner should specifically identify any evidence of neurological manifestations due to the service-connected low back disability.  Any functional impairment of the lower extremities due to the disc disease should be identified.  The examiner should specifically state whether the Veteran's service-connected low back disability causes impairment of the sciatic nerve.  If so, the examiner should state whether there is complete or incomplete paralysis of the nerve. If incomplete, the examiner should state whether it is mild, moderate, moderately severe, or severe with marked muscular atrophy.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

7.  Thereafter, the Veteran should be afforded a VA examination to determine the effect of his service-connected disabilities on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  A copy of the complete VA claims file should be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.

The examiner should comment on the effect of the Veteran's service-connected disabilities (currently degenerative disc disease of the lumbar spine and residuals of a total left knee replacement) on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities are of such severity to result in unemployability.  In so doing, the examiner should consider the Veteran's acquired skills from his previous occupations.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

8.  The RO/AMC should then readjudicate the Veteran's low back and TDIU claims in light of all of the evidence of record on the merits.  If any of the claims remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations could result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates no opinion as to the ultimate outcome of this case.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 






or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




